DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/18/22 have been received and entered. Claims 1, 5, 8, 11, 14 and 17-19 have been amended. Claims 3, 4, 9, 10, 15 and 16 have been cancelled. Claim 20 has been added. Claims 1-2, 5-8, 11-14 and 17-20 are pending in the application.
Applicants’ remark has been considered. Claims 1, 8 and 14 are overcome the rejection in the record, but the new claim 20 is met under rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al “Full waveform inversion algorithm based on a time shift nonlinear operator”, page 1297-1302, submitted by the applicant.
With respect to claim 20, Gao et al teach a computer program product encoded on a non- transitory medium, the product comprising computer readable instructions for causing one or more processors to perform operations (Title, algorithm operation of initial model and full waveform inversion) comprising: receiving a set of observed seismic data (e.g. page 1297, Introduction section, pre-stack seismic data); receiving an initial velocity model and an initial source wavelet (e.g. page 1297, summary section, “using inverted model of the new algorithm as the initial model”, page 1299, linear gradient model “Numerical Example”; page 1299, “Numerical Example, Ricker Wavelet), the initial velocity model being a user-selected velocity model and the initial source wavelet being a user-selected wavelet (this is commonly known in selected by the user/author); performing a wavefield simulation using the initial source wavelet and the initial velocity model to generate modeled seismic data (equation 1, under section “Full Waveform Inversion”, u syn ); converting the received set of observed seismic data into a first time-delayed signal (equation 7, under section “Time shift full waveform inversion”, u obs ); converting the modeled seismic data into a second time-delayed signal (equation 7, under section “Time Shift full Waveform”, usyn ); optimizing the initial velocity model containing long wavelength subterranean formations (e.g. page 1300, under section “Conclusion”, recovery the long wavelength component), using a full waveform inversion utilizing the first time-delayed signal and the second time-delayed signal (e.g. pages 1298-1299, under section “Time shift full waveform inversion”, equations 7-9); and performing a full waveform inversion utilizing observed data and modeled data on the optimized initial velocity model to produce a detailed velocity model that more accurately represents subterranean formations (e.g. page 1300, under section “Conclusion”, using the inverted model of TSFWI as the initial model, conventional FWI can obtain a significant improvement on the inverted model); wherein optimizing the initial velocity model containing long wavelength subterranean formations using a full waveform inversion utilizing the first time-delayed signal and the second time-delayed signal comprises reducing a residual energy between the first time-delayed signal and the .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-2, 5-8, 11-14 and 17-19 are indicated allowable over the prior art of record because the amendment of the claimed invention included allowable subject matters as indicated in the previous office action into the claims 1, 8 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US 20190302293) disclose methods using travel time full waveform inversion for imaging subsurface formations with salt bodies.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/Primary Examiner, Art Unit 2865